Order filed July 27, 2017.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-16-01014-CR
                                    ____________

                     CHARLES ALLEN HAWKINS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 239th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 61720-A


                                        ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant made known to this Court his desire to
review the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Accordingly, on June 20,
2017, we ordered that the record be provided to appellant. On June 29, 2017, the
Brazoria County District Clerk’s office notified this court that appellant received a copy
of the record on June 27, 2017.
       On July 10, 2017, appellant filed a pro se motion for access to the appellate record
seeking the court reporter’s record. A review of the correspondence from the Brazoria
District Clerk to appellant indicates appellant was provided the clerk’s record, but does
not indicate appellant was provided the reporter’s record.

       Accordingly, we GRANT appellant’s motion. We hereby direct the Judge of the
180th District Court to afford appellant an opportunity to view the reporter’s record in
accordance with local procedure; that the clerk of that court furnish the reporter’s record
to appellant on or before August 11, 2017; that the clerk of that court certify to this court
the date on which delivery of the reporter’s record to appellant is made; and that
appellant file his pro se brief with this court within thirty days of that date.



                                        PER CURIAM